Citation Nr: 0814883	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  04-33 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for right knee 
sprain, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to August 
1983.  

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).    

The veteran requested a Board hearing, however, he withdrew 
that request in October 2004.

The March 2004 notice of disagreement was also filed with 
regard to entitlement to service connection for left knee 
strain as secondary to the service-connected disability of 
right knee sprain.  The veteran did not perfect an appeal 
with regard to the left knee issue.  Thus, the left knee 
issue is not in appellate status.  See generally 38 U.S.C.A. 
§ 7105 (West 2002). 


FINDING OF FACT

The veteran's right knee sprain is not manifested by moderate 
recurrent subluxation or lateral instability; or by flexion 
limited to 30 degrees or extension limited to 15 degrees.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for right knee sprain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the veteran 
dated in September 2004 and October 2007.  The Board notes 
that the letters were not issued to the veteran prior to the 
initial adjudication of his claim, but any timing defects 
were cured by supplemental statements of the case issued in 
August 2006, January 2007, and in May 2007.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  In any event, to the 
extent it could be argued that there was a notice or timing 
error, the Board finds that the veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his increased rating claim and he has not been prejudiced in 
this regard.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).

Additionally, while the notices do not provide any 
information concerning the evaluation or the effective date 
that could be assigned should increased rating be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of increased rating, the 
veteran is not prejudiced by the failure to provide him that 
further information.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, it appears clear that a reasonable 
person under the facts of this case could be expected to know 
and understand the types of evidence necessary to show a 
worsening or increase in the severity of right knee sprain 
and the effect of that worsening on employment and daily 
life.  The Board believes it significant that the veteran has 
been represented in the claims process by Disabled American 
Veterans, which organization represents numerous veterans.  
The Board believes it reasonable to expect that this service 
organization duly informs the claimants of the rating 
criteria and the types of evidence necessary to obtain higher 
ratings for service-connected disabilities.  The Board finds 
that the veteran has had actual knowledge of the elements 
outlined in Vazquez and that no useful purpose would be 
served by remanding to the RO to furnish notice as to 
elements of his claim which the veteran has already 
effectively been made aware of.  See the veteran's VA Form 9 
dated in September 2004.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records and post-service VA and private medical records.  The 
evidence of record also contains VA examinations performed in 
November 2003, July 2006, and March 2007.  The examination 
reports obtained are fully adequate and contain sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  To 
the extent that VA has failed to fulfill any duty to notify 
and assist the appellant, the Board finds such error to be 
harmless error that would not reasonably affect the outcome 
of the appellant's claim.  Therefore, the Board finds that 
the duties to notify and duty to assist have been satisfied 
and will proceed to the merits of the veteran's appeal.  

Criteria & Analysis

A July 1988 rating decision granted service connection for 
right knee sprain and assigned a noncompensable disability 
rating under Diagnostic Code 5257.  A September 1997 rating 
decision assigned a 10 percent disability rating effective 
October 9, 1996.  In 2003, the veteran filed an informal 
claim, seeking an increased rating.  A January 2004 rating 
decision confirmed and continued the 10 percent rating under 
Diagnostic Code 5260.  

The veteran underwent a VA examination in November 2003.  He 
reported daily pain in his right knee.  He stated that he had 
not worked in two years.  Upon physical examination, he was 
able to flex 65 degrees and had zero degrees of extension.  
The examiner detected no crepitation on flexion/extension.  
The cruciate and collateral ligaments appeared to be intact.  
The examiner assessed strain of the right knee.  

The veteran underwent another VA examination in July 2006.  
He reported that the pain in his knee was 5/10 in severity 
and, with activity, it went up to 9.  He stated that the knee 
occasionally swelled and it gave way on him two times per 
month.  He claimed that it was aggravated by standing for 10 
minutes, walking one-and-one-half blocks, going up and down 
stairs, lifting ten pounds in weight, or driving twenty 
minutes.  He reported occasional limping.  He stated that he 
had not worked since 1990 when he unloaded trucks.  Upon 
physical examination, the range of motion in the right knee 
was zero to 120 degrees, where pain began, and it ended at 
125 degrees.  He had inferior and mostly lateral tenderness 
of the right knee.  He had slight crepitus with flexion.  He 
had no fluid, laxity, instability, weakness, fatigability, or 
incoordination.  The examiner diagnosed chronic sprain of the 
right knee with some limitation of motion, moderate symptoms, 
and minimal objective findings, and minimal disability 
without interim change.  

The veteran underwent another VA examination in March 2007.  
He reported right knee pain was 8/10 and was progressively 
increasing in intensity and frequency.  He stated that he had 
two episodes of knee effusion over the previous 6 months.  He 
claimed that he had to be careful going up and down steps or 
walking on uneven terrain because his knee would give way.  
He reported that he had not worked in 8 months as a 
warehouseman due partly to his right knee pain and 
disability.  Upon physical examination, the examiner found no 
effusion.  The medial and lateral collateral, as well as 
anterior and posterior cruciate ligaments, were stable and 
intact.  Active range of motion was extension to zero degrees 
and flexion ranging from 110 to 120 degrees.  The examiner 
noted that there was no weakness, fatigability or loss of 
coordination on range of motion testing.  The examiner stated 
that the veteran's lack of full flexion appeared to be 
volitional and due to poor effort.  The examiner assessed 
right knee chondromalacia of patella.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Turning to Diagnostic Codes applicable to the knee, under 
Diagnostic Code 5257, a 10 percent rating is warranted for 
slight recurrent subluxation or lateral instability and a 20 
percent rating is applied for moderate recurrent subluxation 
or lateral instability.  Under Diagnostic Code 5256, a 
minimum 30 percent rating is warranted when there is 
ankylosis of the knee with favorable angle in full extension 
or in slight flexion between 0 and 10 degrees.  Under 
Diagnostic Code 5258, a 20 percent disability rating is 
available for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  
There is no rating in excess of 10 percent available under 
Diagnostic Code 5259 for cartilage removal.  Diagnostic Code 
5260 provides that a rating of 10 percent is warranted for 
flexion limited to 45 degrees, and flexion of the leg limited 
to 30 degrees is rated 20 percent disabling.  A 10 percent 
disability rating is allowed under Diagnostic Code 5261 when 
extension of the leg is limited to at least 10 degrees; and 
extension of the leg limited to 15 degrees is rated 20 
percent disabling.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 
5256 through 5261.  Normal extension and flexion of the knee 
is from 0 degrees to 140 degrees.  38 C.F.R. § 4.71, Plate 
II.

The Board also notes VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.

Additionally, separate ratings may be assigned for knee 
disability under Diagnostic Codes 5257 and 5003 where there 
is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98. 

In rating a service-connected knee disability, all applicable 
diagnostic codes must be considered to include Diagnostic 
Codes 5003, 5256, 5257, 5258, 5259, 5260, and 5261.  In Butts 
v. Brown, 5 Vet. App. 532 (1993), the Court held that the 
selection of the proper diagnostic code is not a question of 
law subject to the de novo standard of review.  Accordingly, 
the Court held in Butts that as VA and the Board possess 
specialized expertise in determining the application of a 
particular diagnostic code to a particular condition, their 
determination is due greater deference.  Indeed, the Court 
has also held that, although the reason for the change must 
be explained, the VA and the Board may change the diagnostic 
codes under which a disability or disabilities are evaluated.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In turning to the Diagnostic Codes applicable to the knees 
which provide for disability ratings in excess of 10 percent, 
with regard to Diagnostic Code 5257, there is no persuasive 
evidence of moderate recurrent subluxation or lateral 
instability to warrant a rating in excess of 10 percent for 
the knee.  In November 2003, July 2006 and in March 2007 his 
medial and lateral collateral ligaments, as well as anterior 
and posterior cruciate ligaments, were stable and intact.  

A 30 percent disability rating under Diagnostic Code 5256 
would not apply in this case because the pertinent medical 
evidence of record has not shown that there is ankylosis of 
the right knee.  Additionally, Diagnostic Code 5259 does not 
provide for a disability rating in excess of 10 percent; 
therefore, it is not applicable to this analysis.

With regard to Diagnostic Code 5258, even though the veteran 
has complained of constant right knee pain, there is no 
medical evidence of frequent episodes of joint effusion or 
locking.  Although in March 2007 the veteran reported two 
episodes of effusion over the previous 6 months, the VA 
examiner found no effusion upon physical examination.  This 
finding is consistent with the veteran's prior VA examination 
reports as well.  Therefore, the Board is unable to find that 
a 20 percent rating is warranted under this Code.

The Board also notes that in order to assign a 20 percent 
rating under Codes 5260 or 5261, flexion would have to be 
limited to 30 degrees or extension would have to be limited 
to 15 degrees.  The record clearly shows that the veteran 
does not suffer limitation of flexion or of extension to such 
a degree.  In November 2003 range of motion of his right knee 
was 0 to 65 degrees.  In July 2006 range of motion was from 0 
to 125 degrees, and in 2007 range of motion was from 0 
degrees to 110-120 degrees.  Therefore, the Board is unable 
to find that a 20 percent rating is warranted.  

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  
38 C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 
204-07.  The Board notes that the veteran has reported pain 
in the right knee over the years since his initial injury.  
The Board finds that the present 10 percent rating takes into 
consideration the veteran's complaints of knee pain, thus, 
the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not 
provide a basis for a higher rating.  See DeLuca, 8 Vet. App. 
at 204-07.  

There is also no x-ray evidence of arthritis to provide a 
basis for consideration for separate ratings under Code 5257 
and Code 5003.  See generally VAOPGCPREC 23-97 and VAOPGCREC 
9-98.

The veteran clearly suffers from right knee impairment.  
However, the Board is bound by regulations which set forth 
the criteria for various ratings.  Throughout this entire 
rating period on appeal, the preponderance of the evidence in 
this case is against a finding that the criteria for a rating 
in excess of the current 10 percent have been met under any 
applicable Diagnostic Code.  Hart, supra.  The veteran may 
always advance a claim for an increased rating should the 
severity of his right knee disability increase in the future.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A disability rating in excess of 10 percent for right knee 
sprain is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


